IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00037-CR

BRIAN DAVENPORT,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2019-792-C1


                          MEMORANDUM OPINION


      Brian Davenport filed a notice of appeal attempting to appeal from the trial court’s

order denying his motion for release based upon Article 17.151 of the Texas Code of

Criminal Procedure and his motion to dismiss based upon the denial of his motion for

speedy trial. Because we do not have jurisdiction to consider the trial court’s order

denying Davenport’s motions, we dismiss the appeal for lack of jurisdiction. The Code

of Criminal Procedure provides that a person who is confined after indictment on a felony
charge may apply for a writ of habeas corpus in the district court in which he is indicted.

See TEX. CRIM. PROC. ANN. ART. 11.08. We note that a notice of appeal may be filed from

the denial of such application. See Greenwell v. Court of Appeals for Thirteenth Jud. Dist.,

159 S.W.3d 645, 650 (Tex. Crim. App. 2005).




                                          JOHN E. NEILL
                                          Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Appeal dismissed
Opinion delivered and filed March 10, 2021
Do not publish
[CR25]




Davenport v. State                                                                    Page 2